Citation Nr: 1312823	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for residuals of a right toe and foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the entitlement to service connection for residual of scar on the second toe and right foot, and for pain in both ankles.

This appeal was previously remanded by the Board for further development in April 2009, August 2011, and November 2012.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in January 2009.  In October 2012, the Board notified the Veteran that the VLJ who conducted his January 2009 hearing was no longer employed by the Board and offered him the opportunity to appear for a new hearing before another Board VLJ.  The Veteran requested such hearing and his new hearing was held in March 2013.  Transcripts from both of the Veteran's hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he currently suffers from a bilateral ankle disability as a result of multiple sprained ankles that he suffered during service.  He also contends that he suffered an injury to his right toes and right foot as a result of a jeep accident during service. 

The Veteran's service treatment records are unavailable for review, and that they were reportedly destroyed in the 1973 fire at the National Personnel Records Center.  Nonetheless, the Veteran's representative contends and the Board concurs that further attempts to obtain records pertaining to the Veteran's reported in-service injuries should be made.  Specifically, the Veteran has indicated that he first injured his ankle while loading supplies for transfer to Germany while stationed either at Fort Drum, New York, or Fort Dix, New Jersey, and that he received treatment at a base infirmary.  He additionally testified during his March 2013 hearing that he was taken to a United States Army Hospital in Augsburg, Germany, for treatment for other ankle injuries.  After review of the record, it does not appear that efforts have been made to obtain the Veteran's treatment records from these reported military facilities.

Moreover, the Veteran's representative indicated that there was some confusion in the record as to which unit the Veteran was assigned during his service in Germany.  The representative noted that the Veteran's service records indicated that he was assigned to Company D, 1st Battalion, of the 13th Infantry Regiment when his reported injuries took place.  The representative contended that attempts should be made to obtain archived records from the Veteran's unit of assignment, particularly with respect to any line of duty determination pertaining to the Veteran's reported jeep accident.  

Additionally during his September 2011 VA examination, the VA examiner diagnosed bilateral osteoarthritis of the ankle/foot and noted that imaging studies supported a diagnosis of degenerative or traumatic arthritis of the bilateral ankles.  The examiner indicated that the Veteran reported playing many sports after his separation from service.  She noted that although he was diagnosed as having gout in 2000, he was currently off all medications since his uric acid level was normal.  
      
The examiner provided the opinion that the Veteran's right ankle degenerative joint disease (DJD) was not caused by or a result of his military service, as he apparently reported that he did not have right ankle injuries during service.  She additionally gave the opinion that his left ankle DJD was not caused by or a result of his military service because his arthritis diagnosis was made more than 50 years after his separation from service.  The examiner further noted that the Veteran had reported that his gout was diagnosed more than 40 years after his separation from service, and therefore, a nexus pertaining to his gout could not be made.  She finally indicated that there was no evidence of a claimed ankle condition onset in military service or shortly after his discharge from service.  

With respect to his residual right foot and toe disability, the examiner noted that imaging studies supported a diagnosis of degenerative or traumatic arthritis of both feet.  She cited an August 2010 X-ray report which showed possible old fractures of the proximal and/or middle phalanges of the right second toe and right fifth metatarsal, as well as an absence of a proximal interphalangeal (PIP) joint, which was noted to possibly be congenital or the result of a fused joint.  She provided the opinion that neither his right foot nor left foot DJD were caused by or a result of his active service.  She further indicated that she could not resolve whether his PIP joint at the right second two was associated with his active duty without resorting to mere speculation.  She rationalized her opinion by indicating that the Veteran did not report having a left foot injury during service and that more than 50 years had passed since the Veteran was diagnosed with DJD of the feet.  She indicated that although the Veteran reported having a deformity of his second right toe since his in-service jeep accident, he reported playing various sports throughout his life with unknown intercurrent injury.  She also indicated that the right toe deformity was of an unknown etiology and that any relation between the onset of the deformity and his military service was speculative.  

With respect to the diagnosed DJD of the ankles and right foot, the examiner did not address the evidence showing that the Veteran reported suffering a right ankle injury in service, and she primarily based her negative opinion with respect to DJD of the left ankle and the right foot on a lack of evidence of treatment for the claimed disabilities.  She did not appear to consider the Veteran's reports of in-service and earlier post-service treatment for his claimed disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion).
      
With respect to the Veteran's noted toe deformity and apparently related absence of a proximal interphalangeal (PIP) joint, as noted in the X-ray report, the examiner did not explain why these conditions could not have been related to his service, but only indicating that providing such an opinion would be speculative.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Namely, such a conclusion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Here, the examiner has provided no such basis for her inability to provide a clear etiological opinion, and the basis is not clearly demonstrated by the record.  Rather, the record contains the Veteran's credible contentions that he suffered a right foot and toe injury in service and that he has had a resultant deformity since that time.  
      
Moreover, after his September 2011 VA examination, the Veteran submitted an additional statement in order to clarify some misunderstandings in the record, and more precisely in the VA examination report.  Contrary to the VA examiner's findings, he indicated that he had been receiving treatment for gout for over 40 years, and that he was currently taking Allopurinol to treat his gout.  He also reported that he never had a gout attack in his right foot or ankle.  He further indicated that he received treatment for his claimed disabilities on appeal more than 40 years ago, but that his treatment records were not available.  He additionally reported that he had not played any sports except for golf for 30 to 40 years.  The Board also notes that he reported during his March 2013 hearing that he received treatment for his ankle seven to eight years after his separation from service.

Given the noted deficiencies in the September 2011 VA examination report, a new examination needs to be provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, these claims are REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining any necessary information from the Veteran, obtain records of his in-service treatment for ankle and foot disabilities from the base dispensaries at Fort Dix, New Jersey, and Fort Drum, New York; and the U.S. Army Hospital in Augsburg, Germany.  

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Obtain any service personnel records pertaining to the Veteran's period of service, to specifically include any line of duty determinations associated with the Veteran's reported in-service accident, by contacting the Veteran's noted unit of assignment and any other appropriate source for such records.

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

3.  Thereafter, schedule the Veteran for a new VA examination with an orthopedic specialist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative joint disease of the ankles or gouty arthritis of the left ankle had its clinical onset during active service or is related to an in-service disease, event, or injury, to include his multiple in-service ankle sprains.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current right foot disability, including degenerative joint disease of the right foot, noted possible prior fractures of the fifth metatarsal, and deformity of the second toe, with absence of PIP joint of the second right toe, had its clinical onset during active service or is related to an in-service disease, event, or injury, to include his reported in-service jeep accident.

For purposes of these opinions, the examiner should accept the Veteran's reports of in-service injuries.

The examiner must provide reasons for these opinions, addressing all relevant medical and lay evidence of record.  The examiner should specifically address the Veteran's contentions of a continuity of symptomatology of his claimed disabilities (e.g. toe deformity) since his separation from service.

If the examiner determines that s/he cannot resolve whether any of the claimed disabilities are etiologically related to the Veteran's active service without resolve to mere speculation, s/he should provide a clear indication whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause such claimed condition, whether the actual cause cannot be selected from multiple potential causes, whether some additional testing or information is needed that would permit rendering an etiological opinion, or whether s/he lacks the expertise to render this opinion. 

4.  Thereafter, review the claims file to ensure that the foregoing requested development, including the VA examination report, has been completed.  If any requested development is not complete, implement corrective procedures.

5.  If any claim on appeal remains denied, issue a supplemental statement of the case, and then return his appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

